 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DiSTRICT Of NEW JERSEY


PREMIER HEALTH ASSOCIATES, LLC.

               Plaintiff,                                      Civil Action No. 17-331(JLL)
V.


MEDICAL TECHNOLOGY SOLUTiONS. et a!.                                    OPINION

               Defend ants.



MEDICAL TECHNOLOGY SOLUTIONS,

              Defendant/Third-Party Plaintiff,
V.


BYTE SIZED SOLUTIONS LLC,

              Third-Party Defendant.


BYTE SIZED SOLUTIONS LLC,

              Defendat/Third-Party Plaintiff,
V.


ALLSCRIPTS HEALTHCARE. LLC,

              Third-Party Defendant.



LINARES, Chief District Judge

       This matter comes before the Cocirt by way of third-party Defendant Allscripts

Healthcare’s (“Allscripts”) motion to dismiss the third-party complaint of Byte Size Solutions

(“Byte”), (ECF No. 80 (“Compi.”)), pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECf
 No. 101). Byte has filed opposition and Allscripts has submitted its reply thereto. (ECF Nos. 114,

 121). The Court has read the pa1ies’ submissions and considers this matter without oral argument

 in accordance with Federal Rule of Civil Procedure 78. For the reasons set forth below, the Court

 denies Allscripts’ motion to dismiss in part and grants it in part.

                                            I. BACKGROUND’

          The Court writes for the benefit of the parties. As the Court has already addressed the facts

giving rise to this litigation at length in a previous Opinion, (ECF No. 90), it need not do so again

here and will only    give   a short recitation of the facts relevant to this motion. This action arises out

of the conversion of Plaintiff Premier Health Associates, LLCs (“Premier”) practice management

data from a NextGen database to an Allscripts database. (Compl,                   1). Premier hired Defendant
                                                                              ¶
Medical Technology Solutions (“MTS”) to convert the data, who subcontracted with Byte to

import the practice management and electronic health record data to the Allscripts system.

(Compl.   ¶ 2).   The data conversion was not successful and Premier lost reams of its patient data.

(ECf No. 90 at 3).

        Byte alleges that it successfully transferred the practice management and electronic health

record data from NextGen to Allscripts. (Compl.
                                                          ¶ 3).   It now claims that Allscripts reprocessed

that data “through a faulty interface using inadequate matching logic,” creating the data matching

irregularities that resulted in Premier’s loss of data. (Compl.
                                                                      ¶ 3).   The procedure that reprocessed

the data was known as a “demographics push.” which Allseripts conducted on November 20, 2015,

after Byte had already imported Premier’s data to Allscripts. (Cornpl.
                                                                                  ¶ 29).   Byte points to ernails

exchanged between Premier’s IT manager and business manger on November 21, 2015 noting that




This backrround is derived &om Byte’s third-party complaint, which the Court must accept as true at
                                                                                                    this stage of
the proceedings. See A/.ston i’. Cotuitmt’ide Fin. Coip.. 585 F.3d 753. 758 (3d Cir. 2009).
Allscripts did a “demographics update on the interface,” which apparently “de—linked” the charts

 so that the patient data became scrambled again. (Comp].     ¶ 33).
        Byte now moves for common law indemnification and contributi on against All scripts.

(Compi.    ¶I 35—40).
                                        II. LEGAL STANDARD

        To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcro!1   i’.   Iqba!, 556 U.S. 662, 678 (2009) (quoting Be//At!. Coip.   1’.   Thi’ombi, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 67$ (citing Tn’ombI’. 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Tu’ombly, 550 U.S. at 556).

        To determine the sufficiency of a complaint under Tnonthft and Iqbct! in the Third Circuit,

the Court must take three steps. “First, it must ‘tak[e] note of the elements a plaintiff must plead

to state a claim.’      Second, it should identify allegations that, ‘because they are no more than

conclusions, are not entitled to the assumption of truth.’ finally. ‘{w]hen there are well—pleaded

factual allegations, a court should assume their veracity and then determine whether they plausibly

give rise to an entitlement for relief” Conndlly v. Lane Consti. Coip., 809 f.3d 780, 787 (3d Cir.

2016) (quoting Iqbcd, 556 U.S. at 675, 679) (citations omitted). “In deciding a Rule 12(b)(6)

motion, a court must consider only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if the complainant’s claims are based

upon these documents.” Mciver v. Be/ic!iick. 605 F.3d 223. 230 (3d Cir. 2010).
                                           III. DISCUSSION

         Allscripts makes two arguments in support of its motion to dismiss. first, it argctes that

Byte improperly joined Allscripts as a party in violation of federal Rules of Civil Procedure 14

and 16. (ECF No. 10 1-2 at 7). Second, Allscripts argues that Byte has failed to state a claim for

either   common   law indemnification or contribution. (ECF No. 101—2 at 14—16).

A. Joinder

         Allscripts first argues that Byte failed to abide by the terms of this Court’s scheduling order,

(ECF No. 27), when it joined Allscripts as a third-party defendant “more than a full year after the

[July 21, 2017] deadline.” (ECF No. 101-2 at 7). Allscripts ignores Magistrate Judge Steve

Mannion’s supplemental scheduling order, issued on November 13, 2017, which states: “If parties

are served or joined after this scheduling order, such parties must make their initial disclosures and

all other[s] provide their disclosures within 14 days of appearance.” (ECF No. 46          ¶ 4(c)).    The

most logical interpretation of the supplemental scheduling order was that it amended the pre—trial

scheduling order to allow for the additional joinder of parties. This interpretation is consistent

with the Court’s view that the Federal Rules of Civil Procedure provide for the “liberal      ...   joinder


of parties and claims.”   Exxon   Mobil Coip. v. Altapctttah Sen’s., Inc., 545 U.S. 546, 581 (2005).

         Allscripts next argues that Byte violated Federal Rule of Civil Procedure 14 when it failed

to get leave of the Court to join Allscripts as a third-party defendant, and that even if Byte had

sought leave, it would not have received it. (ECF No. 101-2 at 10—14). Federal Rule of Civil

Procedure 14 states that “a defending party may, as third-party plaintiff, serve a summons and

complaint on a nonparty who is or may be liable to it for all or part of the claim against it[, b]ut

the third-party plaintiff must, by motion, obtain the court’s leave if it files the third-party complaint

more than 14 days after serving its original answer.” Fed. R. Civ. P. 14(a). Byte was added as a




                                                   4
party to this case on April 6, 2017 when MTS filed a third-party complaint against Byte. (ECF

No. 12). Byte answered MTS’s third-party complaint on May 24, 2017. (ECF No. 28). However,

Byte was only added as a direct defendant when Premier filed its amended complaint on February

6, 2018. (ECF No. 55). Byte moved to dismiss Premier’s amended complaint on March 23, 2018,

(ECF No. 66), filed its third-party complaint against Allscripts on August 9, 2018, (ECF No. 80),

and filed its answer to Premier’s amended complaint on September 21, 2018. (ECf No. 103).

         There is no question that Byte filed the third-party complaint against Allscripts before its

answer to the amended complaint. The question then is whether Byte’s answer to MTS’s third-

party complaint or its answer to Premier’s amended complaint should be viewed as the ‘origina1

answer” for the purposes of Rule 14. In the Third Circuit, an answer to an amended complaint

fcinctions as the original answer where the amended complaint establishes new theories of liability.

Ccirnev ‘s Point Metctl Processing, Inc.   i.   RECO Constructors. No. 04-4869, 2006 WL 924992. at

*   1 (E.D. Pa. Apr. 2, 2006).      MTS asserts claims of breach of contract, common law

indemnification, and contribution against Byte in its third-party complaint. (ECF No. 12 ¶11 20—

34). Premier asserts claims against Byte for violation of the New Jersey Consumer Fraud Act,

negligent misrepresentation, and common law negligence. (ECF No. 55         ¶   136—152). Premier’s

claims against Byte clearly establish new theories of liability, and as such, Byte’s answer to

Premier’s amended complaint functions as the original answer and Byte’s joinder of Allscripts

complied with Rule 14.

B. Common Law Indemnification and Contribution

         1. IndemnifIcation

        At the core of the parties’ dispute is whether Byte’s indemnification claim is the type of

indemnification claim New Jersey law permits in the absence of a contract or special legal
 relationship between the parties. (ECf Nos. 101-2 at 15; 114 at 24). Indeed, “it is extremely

 difficult to state any general rcile or principle as to when indemnity will be allowed and when it

 will not.” 1?amos v. Browning Ferris Inthis. ofS. Jeie, Inc., 103 N.J. 177, 190 (1986). As such,

 application of New Jersey’s common law of indemnification is “context—sensitive.”                In re

 Tarragon Coip., No. 09-1465, 2010 WL 3928496, at *4 n.9 (Bankr. D.N.J. Oct. 1, 2010). This

has rendered “[a]pplication of New Jersey’s law of indemnification       ...   a troublesome task.” SGS

 US. Testing Co.     1’.   Thkctict Coip.. No. 09-6007. 2012 WL 3018262, at 4 (D.N.J. July 24, 2012).

           Neither party disputes the general tenet that New Jersey allows certain indemnification

claims to proceed without a contract or special legal relationship. Byte argues that these facts fall

under the purview of the two primary cases on this topic, Ramos and Ac//er’s Qualiti Bakery Inc.

1’.   Gctsteria, Inc., 32 N.J. 55, (1960), whereas Allscripts argues that these cases are inapposite and

have been cabined to their unique facts. The Court finds Allscripts to have the better argument

here.

           Rctmos involved a plaintiff who was injured on the premises of his employer when he

tripped over a rut made by the defendant. 103 N.J. at 181. The defendant sought indemnification

from the employer. Id. at 188. Due to the factual context of this case—a work-related          injury—


the New Jersey Supreme Court found that “the [New Jersey] legislature ha[d] alleviated [the

difficulty in applying common law indemnification] by expressly granting the employer the right

to seek indemnification from a third-party tortfeasor when the employer compensates an employee

for injuries sustained in the work place.” Id. at 190. In addition, the Ramos Court had to consider

an indemnity provision in the contract between defendant and the employer. Id. at 191. The case

at hand is factually distinguishable in that it is not a case that involves New Jersey’s Worker’s

Compensation Act and there is no contract or indemnification provision at issue. In any event, the




                                                     6
Ramos Court refused to allow the defendant to seek implied or contractual indemnification against

 the employer. Id. at 190—93.

        In Adler c, an airplane collided with a television tower. 32 NJ. at 64. The owner of the

plane asserted an indemnity claim against the owner ofthe TV tower. Id. at 79. In analyzing the

question of whether the indemnity claim was proper, the Court fucused not on the existence of a

special relationship, but on the imposition of absolute liability imposed by the statute at issue:

NJ.SA. 6:2-7. Id. at 79—80. The Court held that, “ifthe aircraft owner is able to demonstrate that

he is free of hult, and that the strict liability imposed by NJ.S.A. 6:2-7 is merely an imputed or

constructive fault then a showing of another’s sole responsibility fur the losses will entitle the

aircraft owner to indemnity from the person who actually caused the injuries originally complained

of” Id. at 79. This case involves no statutory strict or absolute liability and Adler is not applicable.

       The Court also finds SGS US. Testing Co. instructive. In that case, SGS, the plaintiff, was

an “independent testing company” that Takata, the defendant paid to make sure its seatbelts

complied with federal regulations. SGS US. Testing Ca, 2012 WL 3018262, at ‘5. The

companies had a longstanding business relationship over the course of thirty years, with numerous

contracts between the parties. Id. The parties did not contend that this relationship was one ofthe

traditional “special relationships” frund to give rise to implied indemnity, but rather, SGS argued

that that one of the defined special relationships was not necessary to a finding of implied

indemnity. Id. 5GB held that the facts did not fhll within the “narrow doctrine” of implied

indemnity, and that the case resembled more ofa vendor-vendee relationship that has traditionally

been rejected in the implied indemnity context by New Jersey courts. Id. There is far less of a

relationship between the parties here. Byte subcontracted to do a portion of a data conversion

project that involved migrating data to an Mlscripts database. Allscdpts. as part of its regular



                                                  7
maintenance, performed a demographics push on that database after Byte had finished converting

 the data at Premier and MTS’ request. Byte’s third-party complaint simply indicates that Allscripts

got involved either at Premier’s request or as part of its regular course of business. The Court

declines to extend New Jersey’s implied indemnity laws to the situation at hand and will dismiss

Byte’s indemnity claim against Allscripts.

        2.   Contribution

        Byte asserts a claim for contribution under New Jersey’s Joint Tortfeasors Contribution

Law, NJ.S.A. 2A:53A-2. “The [JTCL] was enacted to promote the fair sharing of the burden of

judgment by joint tortfeasors and to prevent a plaintiff from arbitrarily selecting his or her victim.”

Krkalski v. Tindall, 232 N.J. 525, 534 (2018) (quoting holloway v. State, 125 N.J. 386, 400—01

(1991)). “Under New Jersey’s Joint Tortfeasors Contribution Law, a right of contribution exists

between joint tortfeasors where   one   such tortfeasor pays a money judgment for damages in excess

of her pro rata share of that judgment.” fireman ‘s Fttncl Ins. Co. v. 360 Steel Erectors, Inc., No.

16-2782, 2018 WL 1069417, at *3 (D.N.J. feb. 26, 2018). Joint tortfeasors are “two or more

persons jointly or severally liable in tort for the same injury to person or property, whether or not

judgment has been recovered against all or some of them.” N.J.S.A. 2A:53A-l. Where a defendant

is “compelled to pay more than his percentage share” of the damages. that defendant may bring a

contribution claim against joint tortfeasors. Mejia    v. Qt1’est Diagnostics,   Inc., No. A-5708-17T2,

2019 WL 1012532, at *4 (N.J. App. Div. Mar. 4, 2019). The “true test [for joint tortfeasor

contribution] is joint liability and not joint, common, or concurrent negligence.” Chern 11111

ManorAssocs. v. Fatigno, 182 N.J. 64,72(2004) (quoting Earren iN.]. Tpk. Auth., 31 N.J. Super.

356, 362 (App. Div. 1954)). “[C]ommon liability at the time of the accrual ofplaintifPs cause of




                                                   8
                                                                 __________________________




action” is the “[s]ine qua          non of   defendant’s contribution right.” Id. (quoting Mcti*ev v. Skog, 129

N.J. Super. 192, 200 (Law. Div. 1974).

          In Firemctn ‘s Fund, the Court denied a motion to dismiss where an amended crossclaim

alleged “design defects in [the co-defendant’s] prefabricated steel components, which                        [i]f

true.   ...   establish[ed] that [the co-defendant] [was] jointly liable for the hangar’s collapse.” 201$

WL 1069417,        at       *4• Similarly, in Kcttz v. IIolberg. the Court denied a motion to dismiss a claim

for contribution where the “alleged tortious acts overlap[ped] in time and [were] alleged to have

caused the same injury.” No. 13-1726. 2013 WL 5946502.                    at   5 (D.N.J. Nov. 4. 2013). Here,

Byte’s allegations that a demographics push conducted by Allscripts dc-linked Premier’s patient

data after Byte had successfully completed its portion of the data conversion plausibly allege that

Allscripts might be at least partially liable for the data loss experienced by Premier. As such, the

Court will deny Allscripts’ motion to dismiss Byte’s claim for contribution.

                                                   IV. CONCLUSiON

          for the reasons stated above, the Court denies in part and grants in party Allscripts’ motion

to dismiss. An appropriate Order accompanies this Opinion.



Dated: April            ,   2019
                                                                        L. LINARES
                                                                4.hief.ludge, United States District Court




                                                            9
